 

Exhibit 10.1

 

February 11, 2016

 

Majesco
105 Fieldcrest Avenue, Suite #208
Edison, New Jersey 08837

 

Attn: Vice President, Finance

 



Subject: Extension of that certain Credit Facility Agreement dated as of March
25, 2011 by and between Majesco (the “Borrower”) and ICICI Bank Limited, New
York Branch (the “Bank”) (as such agreement has been amended, restated, extended
or otherwise modified from time to time, the “Credit Facility Agreement”)



 

We refer to the above-captioned Credit Facility Agreement. Capitalized terms
used in this Extension Letter and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Facility Agreement.

 

Subject to the conditions set forth below, the Bank hereby exercises its sole
and absolute discretion under Section 3.03(d) of the Credit Facility Agreement
to extend the Revolving Credit Loan Termination Date to May 09, 2016.

 

By executing this Extension Letter the Borrower:

 

1.Agrees to the extension of the Revolving Credit Loan Termination Date to May
09, 2016;

2.Acknowledges and agrees that the Credit Facility Agreement shall continue to
be and shall remain unchanged and in full force and effect in accordance with
its terms except as expressly amended hereby;

3.Repeats the Representations and Warranties in the Credit Facility Agreement;
and

4.Confirms that an Event of Default as defined in the Credit Facility Agreement
has not occurred or, if an Event of Default has occurred, it is not continuing.

 

The extension of the Revolving Credit Facility Agreement contemplated herein
shall be effective only upon (1) receipt by the Bank of the attached signature
page duly executed by the Borrower and (2) receipt by the Bank from the Borrower
of a processing fee in the amount of $12,500.00.

 

This Extension Letter shall be governed by the laws of the State of New York.

 



 

 

 

Please confirm your agreement with the foregoing terms by signing in the spaces
provided below.

 

Very truly yours,

 

ICICI BANK LIMITED, NEW YORK BRANCH, as Bank

 

By: /s/ Akashdeep Sarpal     Name: Akashdeep Sarpal
    Title: Country Head - USA
ICICI Bank Limited  

 

We agree to the foregoing:

 

MAJESCO, as Borrower

 

By: /s/ Ketan Mehta     Name: Ketan Mehta     Title: CEO  

 

 

